Citation Nr: 0828337	
Decision Date: 08/20/08    Archive Date: 08/28/08

DOCKET NO.  05-24 538A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Bay Pines, 
Florida


ISSUE

Entitlement to reimbursement for unauthorized medical 
expenses for dental services rendered by Dr. Edward A. 
Rumberger on August 20, 1999, August 31, 1999, and March 13, 
2000; and for dental services rendered by Dr. Robert C. 
Hedgepath on September 24, 1999, and June 6, 2000.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1946 to 
November 1947.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2001 determination of the 
Veterans' Affairs Medical Center in Bay Pines, Florida.

In May 2007 the Board granted the veteran's motion for 
advancement on the docket.  

In June 2007 the Board remanded the matter for additional 
development, including the acquisition of an opinion 
regarding the nature of the 1999- 2000 unauthorized services 
and the names of feasibly available VA facilities.


FINDINGS OF FACT

1.  The veteran has been in receipt of total disability 
rating for compensation based on individual unemployability 
(TDIU) since May 21, 1999, due to a service-connected anxiety 
disorder evaluated as 70 percent disabling, and a service-
connected left kidney disorder evaluated as 10 percent 
disabling.

2.  The veteran received unauthorized medical (dental) care 
from Dr. Edward A. Rumberger on August 20, 1999, August 31, 
1999, and March 13, 2000; and unauthorized medical (dental) 
care from Dr. Robert C. Hedgepath, on September 24, 1999, and 
June 6, 2000.

3.  This care was not rendered in response to a medical 
emergency of such nature that delay would have been hazardous 
to the veteran's life or health and, at the time care was 
rendered, VA facilities were feasibly available.


CONCLUSION OF LAW

The criteria for payment of unauthorized medical expenses for 
services rendered by Dr. Edward A. Rumberger on August 20, 
1999, August 31, 1999, and March 13, 2000; and for services 
rendered by Dr. Robert C. Hedgepath, on September 24, 1999, 
and June 6, 2000, have not been met.  38 U.S.C.A. § 1728 
(West 2002); 38 C.F.R. §§ 17.120, 17.121 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Review of the record shows that in 1999 and 2000 the veteran 
received dental treatment, without prior VA approval, from 
two private treating dentists.  He now seeks reimbursement 
for the following services:

August 20, 1999:	Limited Oral Evaluation and 
Panoramic Film; 
August 31, 1999	Alveoplasty WO/exo., and General 
Anesthesia 
(30 minutes)
September 24, 1999:	Immediate Maxillary Denture
March 13, 2000:	Extractions (teeth 8, 9, 11, & 12); 
Alveoplasty w/exo., and General 
Anesthesia (30 minutes); 
June 6, 2000:	Laboratory Reline Complete Upper 
Denture

Rating decision dated in January 2000 shows that the veteran 
was granted entitlement to individual unemployability (TDIU) 
effective May 21, 1999, due to service-connected 
disabilities, including an anxiety disorder evaluated as 70 
percent disabling and a left kidney disorder evaluated as 10 
percent disabling.

Reimbursement for unauthorized medical expenses is available 
only where (1) such care or services were rendered in a 
medical emergency of such nature that delay would have been 
hazardous to life or health; (2) such care or services were 
rendered to a veteran in need thereof (A) for an adjudicated 
service- connected disability, (B) for a non service-
connected disability associated with and held to be 
aggravating a service-connected disability, (C) for any 
disability of a veteran who has a total disability permanent 
in nature from a service-connected disability; and (3) 
Department or other Federal facilities were not feasibly 
available, and an attempt to use them beforehand would not 
have been reasonable, sound, wise, or practical.  38 U.S.C.A. 
§ 1728(a); see also 38 C.F.R. § 17.120.  All three of these 
statutory requirements must be met before payment may be 
authorized.  Hayes v. Brown, 6 Vet. App. 66, 68 (1993).

While 38 U.S.C.A. § 1728 does not define "medical 
emergency," the term "emergency treatment" is defined as 
medical care or services furnished when VA or other Federal 
facilities are not feasibly available and an attempt to use 
them beforehand would not be reasonable, when such care or 
services are rendered in a medical emergency of such nature 
that a prudent lay person reasonably expects that delay in 
seeking immediate medical attention would be hazardous to 
life or health, and only until such time as the veteran can 
be transferred safely to a VA or other Federal facility.  38 
U.S.C.A. § 1725(f)(1).  It is emphasized that this standard 
would be met if there was an emergency medical condition 
manifesting itself by acute symptoms of sufficient severity 
that a prudent layperson who possesses an average knowledge 
of health and medicine could reasonably expect the absence of 
treatment could result in placing the health of the 
individual in serious jeopardy, serious impairment to bodily 
functions, or serious dysfunction of any bodily organ.  See 
38 U.S.C.A. § 1725; see also Hennessey v. Brown, 7 Vet. App. 
143, 147 (1994) (defining a medical emergency as a sudden, 
generally unexpected occurrence or set of circumstances 
demanding immediate action).

Additionally, regulations provide that a VA facility may be 
considered as not feasibly available when the urgency of the 
applicant's medical condition, the relative distance of the 
travel involved, or the nature of the treatment required 
makes it necessary or economically advisable to use public or 
private facilities.  38 C.F.R. §§ 17.52, 17.53.  No 
reimbursement or payment of services not previously 
authorized will be made when such treatment was procured 
through private sources in preference to available Government 
facilities.  38 C.F.R. § 17.130. 

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).

Initially, the Board notes that since the veteran has long 
been in receipt of TDIU due to service-connected 
disabilities, he may qualify for reimbursement for care or 
services for any disability.  See 38 U.S.C.A. § 
1728(a)(2)(C); 38 C.F.R. § 17.120(a)(3).  The matter turns on 
whether the veteran was in need of treatment for a medical 
emergency and whether a VA facility was feasibly available to 
provide that treatment.

The veteran avers that the dental treatment he received was 
necessary, and maintains that he should be reimbursed for 
said services because he was in receipt of TDIU.

The Board notes that while the veteran was indeed in receipt 
of TDIU at the time of his year 1999 and 2000 dental care, 
there is no evidence that his treatment was for a medical 
emergency.  In fact, in a letter dated in April 1999 the 
veteran's private treating dentist wrote that the veteran's 
treatment was "originally planned in 1995."  According to 
the veteran's own dentist services were planned years ahead 
of their actual delivery.  There is also no evidence that VA 
facilities were not feasibly available to provide the 
treatment.  In an opinion dated in September 2007 a VA 
specialist remarked as follows:

[The veteran's] NOD [notice of 
disagreement] states his reason for 
appeal is that he was unemployable and 
not that [services] were emergent.  It 
can be seen in letter dated 4/21/99 from 
Dr. Hedgepath that the models, 
extractions and dentures were all 
"planned in 1995."  These procedures 
were routine & elective.  They were not 
preauthorized.

[The veteran] 1st presented to [VA 
facility] 12/13/00 to establish care in 
[state].  Note that this is after the 
dates of service for which veteran is 
seeking reimbursement.  However, [names 
of two VA facilities] both had full 
dental capabilities and specialists for 
the production and fitment of dentures.

The record contains no competent probative evidence to the 
contrary.

In sum, while the veteran was in receipt of TDIU in 1999 and 
2000, his dentist informs that the services he received in 
August and September of 1999, and in March and June of 2000, 
had been planned well in advance.  Moreover, the VA 
specialist advises that the services were "routine & 
elective," and the record contains no competent probative 
evidence to the contrary.  The Board therefore finds that 
these services were was not rendered in response to a medical 
emergency of such nature that delay would have been hazardous 
to the veteran's life or health.  In addition, competent 
probative evidence instructs that at least two VA facilities 
capable of provided the planned for services were feasibly 
available.  The Board thus finds that the criteria for 
entitlement to payment of unauthorized medical expenses for 
dental services on August 20, 1999; August 31, 1999; 
September 24, 1999; March 13, 2000; and June 6, 2000, have 
not been met.  

Reasonable doubt has not been accorded since the evidence is 
clearly not in equipoise.  38 C.F.R. § 3.102.

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his 
representative of any information and medical or lay evidence 
that is necessary to substantiate the claim. 38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  38 C.F.R. § 3.159(b)(1); 73 Fed. 
Reg. 23,353-56 (Apr. 30, 2008).  VCAA notice should be 
provided to the claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004). 

In a letter dated in July 2005 the veteran was apprised of 
the information and evidence necessary to establish his claim 
for reimbursement; of the evidence that VA would seek to 
provide; and of the information and evidence that he was 
expected to provide.  Unfortunately, this letter was issued 
after the March 2001 denial of the claim for reimbursement, 
so in June 2007 the Board remanded the matter for compliance 
with 38 C.F.R. § 3.159.  In August 2007 a new letter was 
issued; the matter was readjudicated; and a Supplemental 
Statement of the Case was issued in December 2007.  The Board 
thus finds that the veteran was provided adequate notice in 
accordance with 38 U.S.C.A. §§ 5103, 5103A with regard to his 
claim for reimbursement.  

Regarding the duty to assist, dental treatment records have 
been obtained and made a part of the record.  In addition, 
the matter was reviewed by a VA specialist and an opinion was 
issued regarding the nature of the services rendered and the 
names of feasibly available VA facilities.  There is no 
indication in the record that additional evidence relevant to 
the issue decided herein is available and not part of the 
claims file.  The Board is satisfied that VA has sufficiently 
discharged its duty in this matter.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).







(CONTINUED ON NEXT PAGE)



ORDER

The payment of unauthorized medical expenses for services 
rendered by Dr. Edward A. Rumberger on August 20, 1999, 
August 31, 1999, and March 13, 2000; and for services 
rendered by Dr. Robert C. Hedgepath on September 24, 1999, 
and June 6, 2000, is denied.




____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


